PETERS, J.
— I concur not only in the reasoning, but also in the conclusions of the opinion of the Chief Justice, which has just been read in this case. The state printer is an officer elected by the General Assembly, at the time appointed by law. That time had arrived when the election'of Mr. Bingham was made in this case. After the election of the state printer by the General Assembly, he is required to give bond, as prescribed by the statute, and to take the constitutional oath of office. Rev. Code, §§ 123, 126, 127; Const, of Ala. 1867, Art. XY. § 1. When this is done, he becomes one of the executive officers of the State. And although he is not one of those officers specially required to be commissioned by the governor, yet the governor alone can approve his bond. And if, as evidence of this approval, and of the proper qualification of the officer so appointed to discharge the functions of- his office, he is commissioned by the governor, this court cannot say that such commission has been inadvertently issued, and step in and aid the Chief Executive of the State in the manner of performing his duties, or perform them for him. Rev. Code, §§ 126, 148. We must presume that the governor knows his own duties, and how to perform them ; and that he would not approve the bond, and commission any person as state printer, without the *65proper evidence of his. appointment by the proper authority. “ And particularly, when this is done during the session of the General Assembly, and with their full knowledge; and while that body, having control, for the time being, of the sovereign power of the State over the very question in controversy, acquiesces in such approval and commission; when this is the ease, the courts have no other alternative than to acquiesce also. This is necessarily so, at least until the General Assembly, which speaks the legislative mind of the people of the State, shall declare otherwise. Then it will become the duty of the governor, and of this court, to conform to this declaration of legislative will. Otherwise, a state printer may be made by this court, against the will of the General Assembly and the commission of the governor. This is not a power vested in this tribunal. An office, created1 and filled by the General Assembly, is a revocable franchise given by statute. It may also be taken away or abolished by the statute, unless it is protected by a constitutional provision. Perkins v. Corbin, 45 Ala. 103. Such office is not a vested right, which is above legislative control. Then, in what way the legislature shall bestow it, or in what manner that body shall put an end to it, is a matter over which they exercise the sole, unlimited, sovereign power. 45 Ala. 103, supra.
If I had much greater doubt about the regularity of the organization of the legislative body that elected Arthur Bingham state printer, on the 10th day of Dedember last, than I do, I would still feel a very grave reluctance to declare such election void. The constituent elements of the same body are still acting in the capacity of the General Assembly of this State, and they have not, and do not, repudiate the election thus made. It is their affair. If they are content with it, they have the power and the right to be so content. In this matter, they alone speak the sovereign will; and in this they must be followed by the courts. No judgment of this court, or any other, so long as they act within their constitutional limits, can reverse or interfere with their decisions. In such a matter, they are, a law unto themselves. They are the sole judges of the thing to be done, and the manner in which it should be done. Their action, however irregular it may be when compared with -former usage, is the law with them, and it is equally the law of this court. Until they choose to change their action, it must be final with this tribunal. Courts cannot regulate legislatures, but legislatures can regulate courts. It is the duty of the courts, so far as they can, to find out the legislative will,- and to follow it in their judgments. Guided by this maxim, I can do no more than to concur with the venerable Chief Justice of *66this court, in declaring Arthur Bingham state printer, until it is the -will of the-General Assembly to determine otherwise.
The legislative body may make mistakes. They may do wrong. They may commit what the over-fastidious may pronounce serious blunders. They are but men, and humanity is never, in a legislative sense, infallible, But this court can only interfere to control their mistakes, should such mistakes occur, when they involve a disregard of some constitutional restraint, or limitation of their powers, in the enactment of a law. Beyond this, courts cannot go. Non nostrum est tantas oomponere lites. See Challefoux et al. v. Ducharme et al. 4 Wis. 554; Kottam et al. v. Ayer, 3 Strob. 92; Drake, ex rel. v. Mahaney, 13 Mich. 481; The State v. Johnson, 17 Ark. 407; Marbury v. Madison, 1 Cranch, 187; and Luther v. Borden, 7 How. U. S. R. 1 et seq.
The judgment of the court below,is free from error, and should be affirmed.